Name: Regulation (EEC) No 538/70 of the Commission of 23 March 1970 amending Regulation (EEC) No 315/68 as regards the size of anemone coronaria
 Type: Regulation
 Subject Matter: technology and technical regulations;  agricultural activity;  agricultural structures and production
 Date Published: nan

 Avis juridique important|31970R0538Regulation (EEC) No 538/70 of the Commission of 23 March 1970 amending Regulation (EEC) No 315/68 as regards the size of anemone coronaria Official Journal L 067 , 24/03/1970 P. 0012 - 0012 Finnish special edition: Chapter 3 Volume 3 P. 0022 Danish special edition: Series I Chapter 1970(I) P. 0140 Swedish special edition: Chapter 3 Volume 3 P. 0022 English special edition: Series I Chapter 1970(I) P. 0159 Greek special edition: Chapter 03 Volume 5 P. 0072 Spanish special edition: Chapter 03 Volume 3 P. 0206 Portuguese special edition Chapter 03 Volume 3 P. 0206 REGULATION (EEC) No 538/70 OF THE COMMISSION of 23 March 1970 amending Regulation (EEC) No 315/68 as regards the size of anemone coronaria THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community; Having regard to Council Regulation (EEC) No 234/68 (1) of 27 February 1968 on the establishment of a common organisation of the market in live trees and other plants, bulbs, roots and the like, cut flowers and ornamental foliage, and in particular Article 4 thereof; Whereas experiments by an experimental station have shown that under present production techniques good quality anemone coronaria can be obtained from tubers of a size smaller than that provided for by the common quality standards ; whereas, therefore, those standards should be adjusted; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Management Committee for Live Plants; HAS ADOPTED THIS REGULATION: Article 1 In the Table appearing in Section III of the Annex to Regulation (EEC) No 315/68, as last amended by Regulation (EEC) No 448/69, (2) the text in the Annex to this Regulation shall be substituted for the text referring to "anemone coronaria". Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 March 1970. For the Commission The President Jean REY (1)OJ No L 55, 2.3.1968, p. 1. (2)OJ No L 61, 12.3.1969, p. 1. ANNEX >PIC FILE= "T0002320">